MEMORANDUM OPINION
No. 04-06-00357-CV
IN THE INTEREST OF F.S., ET AL.

From the 57th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-PA-00513
Honorable Joe Frazier Brown, Jr. , Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice


Delivered and Filed: November 29, 2006


DISMISSED FOR WANT OF PROSECUTION
  On September 5, 2006, appellant's motion for extension of time to file his brief was granted in part and appellant was
given until September 19, 2006 in which to file a response.  On September 11, 2006, appellant's trial counsel filed a notice
of non-representation providing the court with a copy of the trial court order and appellant's last known address.  Appellant's
brief was due to be filed by September 19, 2006.  Neither the brief nor a motion for extension of time were filed.  On
October 4, 2006, we ordered appellant to show cause in writing no later than November 3, 2006 why this appeal should not
be dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a). We warned appellant that if no brief was filed, this court
would dismiss this cause of action for want of prosecution in accordance with Tex. R. App. P. 38.8(a).  Appellant did not
respond.  The appeal is therefore dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  Costs of
appeal are taxed against appellant.
       PER CURIAM